Exhibit 10.12
BROADCOM CORPORATION
1998 STOCK INCENTIVE PURCHASE PLAN
(AS AMENDED AND RESTATED MARCH 12, 2008)
AMENDMENT NO. 1
          Effective November 11, 2009 , the Broadcom Corporation 1998 Stock
Incentive Plan, as amended and restated March 12, 2008 (the “Plan”) is hereby
further amended as follows:
     1. The definition of “Fair Market Value” set forth in the Appendix to the
Plan is hereby deleted in its entirety and replaced with the following new
definition of “Fair Market Value”
L. “Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:
(i) If the Common Stock is at the time traded on the Nasdaq Global Select Market
(or the Nasdaq Global Market), then the Fair Market Value shall be the closing
selling price per share of Common Stock at the close of regular trading hours
(i.e. before after-hours trading begins) on the Nasdaq Global Select Market (or
the Nasdaq Global Market) on the date in question, as such price is reported by
the Nasdaq Global Select Market (or the Nasdaq Global Market) either as reported
on the Nasdaq website (www.nasdaq.com), or otherwise. If there is no closing
selling price for the Common Stock on the date in question, then the Fair Market
Value shall be the closing selling price on the last preceding date for which
such quotation exists.
(ii) If the Common Stock is at the time listed on any other Stock Exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock at the close of regular trading hours (i.e. before after-hours trading
begins) on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.”
     2. Except as modified by this Amendment No. 1, all the terms and provisions
of the Plan shall continue in full force and effect.
     3. This Amendment No. 1 was duly approved by the Board of Directors on
November 11, 2009.

